DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Applicant’s Amendments
This Office action is responsive to the amendment filed on May 3, 2022.
Claims 1-20 are currently pending in this application and are considered in this Office action, with claims 1, 3-4, 6-8, 13-20 amended.
The rejection of claims 19-20 under 35 U.S.C. § 112(b) has been withdrawn in response to Applicant’s amendments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record filed appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the examiner’s amendment to claims 1, 17, and 19 was given in a telephone interview with Applicant’s representative Paul Kravetz on June 7, 2022, followed by an email communication.
Please amend the claims as follows: 


Claim 1 is rewritten as follows:
1.	(Currently Amended) A dish washer comprising:
a main body;
a basket provided inside the main body;  
a first supporting member coupled to a first portion of the basket so as to be rotatable about a first axis between a first position of being folded to the basket and a second position of being unfolded from the basket;
a second supporting member positioned below the first supporting member and coupled to a second portion of the basket positioned below the first portion so as to be rotatable about a second axis positioned below the first axis between a third position of being folded to the basket and a fourth position of being unfolded from the basket; and
a connecting member connected to the first supporting member and the second supporting member so as to rotate the second supporting member from the third position to the fourth position when the first supporting member rotates from the first position to the second position, wherein
the connecting member is configured to be rotatable with respect to the first supporting member when the first supporting member is rotating between the first position and the second position, and rotatable with respect to the second supporting member when the second supporting member is rotating between the third position and the fourth position, and, 
when the first supporting member is in the second position and the second supporting member in the fourth position so that both the first supporting member and the second supporting member are unfolded from the basket, the first supporting member is configured to support a first part of an item to be washed in the dish washer and the second supporting member is configured to support, below the first part, a second part of the item to be washed in the dish washer.

Claim 17 is rewritten as follows:
17.	(Currently Amended) A supporting device comprising:
a first supporting member coupleable to a first wire of a basket of a dish washer so as to be rotatable about a first axis;
a second supporting member coupleable to a second wire positioned below the first wire of the basket so as to be rotatable about a second axis positioned below the first axis; and
a connecting member connected to the first supporting member and the second supporting member so that, when the first supporting member is coupled to the first wire and the second supporting member is coupled to the second wire, the first supporting member and the second supporting member are rotatable together, and, when the first supporting member is not rotating, the second supporting member is rotatable, wherein 
the first supporting member and the second supporting member are thereby rotatable to be in 
a first mode in which the first supporting member and the second supporting member are unfolded from the basket, with the first supporting member being configured to support a first part of an item to be washed in the dish washer and the second supporting member being configured to support, below the first part, a second part of the item to be washed in the dish washer, and
a second mode in which the first supporting member and the second supporting member are folded to the basket, and
the connecting member is configured to be rotatable with respect to each of the first supporting member and the second supporting member when the first supporting member and the second supporting member are[[is]] rotating between the first mode and the second mode

Claim 19 is rewritten as follows:
19.	(Currently Amended) A dish washer comprising:
a main body;
a basket provided inside the main body;  
a first supporting member coupled to a first portion of the basket and configured to be rotatable about a first axis;
a second supporting member positioned below the first supporting member, and coupled to a second portion of the basket positioned below the first portion, and configured to be rotatable about a second axis positioned below the first axis; and
a connecting member connected to the first supporting member and the second supporting member and configured so that
the first supporting member and the second supporting member are rotatable to positions at which both the first supporting member and the second supporting member are folded to the basket,
the first supporting member and the second supporting member are rotatable to positions at which both the first supporting member and the second supporting member are unfolded from the basket, with the first supporting member being configured to support a first part of an item to be washed in the dish washer and the second supporting member being configured to support, below the first part, a second part of the item to be washed in the dish washer, and
the first supporting member and the second supporting member are rotatable to positions at which the second supporting member is folded to the basket while the first supporting member is unfolded from the basket, with the first supporting member configured to support, by itself, an item to be washed in the dish washer,
wherein the connecting member is configured to be rotatable with respect to the first supporting member when the first supporting member is rotating, and rotatable with respect to the second supporting member when the second supporting member is rotating.

Allowable Claims
Claims 1-20 are allowed over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Gobbi (EP 1275336 A1), Huelague (EP 2074925 A1), Enslin (DE 102013110531 A1), Zhao (CN 202604765 U), Helmut (EP 2815690 A1).
Regarding claim 1, the prior art of record fails to teach or render obvious a dish washer comprising, inter alia, a connecting member connected to the first supporting member coupled to a first portion of a basket and the second supporting member coupled to a second portion of the basket positioned below the first portion, so as to rotate the second supporting member from the third position to the fourth position when the first supporting member rotates from the first position to the second position, when the first supporting member and the second supporting member are unfolded from the basket, the first supporting member is configured to support a first part of an item and the second supporting member is configured to support, below the first part, a second part of the item, and wherein the connecting member is configured to be rotatable with respect to the first supporting member when the first supporting member is rotating between the first position and the second position, and rotatable with respect to the second supporting member when the second supporting member is rotating between the third position and the fourth position, as in the context of claim 1.
Regarding claim 17, the prior art of record fails to teach or render obvious a supporting device comprising, inter alia, a connecting member connected to the first supporting member and the second supporting member; so that when the first supporting member is coupled to the first wire and the second supporting member is coupled to the second wire positioned below the first wire, the first supporting member and the second supporting member are rotatable together, and when the first supporting member is not rotating, the second supporting member is rotatable, wherein the first supporting member and the second supporting member are rotatable to be unfolded from the basket and to be folded to the basket, and when the first supporting member and the second supporting member are unfolded, the first supporting member is configured to support a first part of an item and the second supporting member is configured to support, below the first part, a second part of the item, and wherein the connecting member is configured to be rotatable with respect to the each of the first supporting member and the second supporting member when the first supporting member and the second supporting member are rotating between the first mode and the second mode, as in the context of claim 17.
Regarding claim 19, the prior art of record fails to teach or render obvious a dish washer comprising, inter alia, a dish washer comprising a connecting member connected to the first supporting member coupled to a first portion of the basket and the second supporting member coupled to a second portion of the basket positioned below the first portion, and configured to that the first supporting member and the second supporting member are rotatable to positions at which both the first supporting member and the second supporting member are folded to the basket,  the first supporting member and the second supporting member are rotatable to positions at which both the first supporting member and the second supporting member are unfolded to the basket, with the first supporting member being configured to support a first part of an item and the second supporting member being configured to support, below the first part, a second part of the item, the first supporting member and the second supporting member are rotatable to positions at which the second supporting member is folded to the basket while the first supporting member is unfolded from the basket, with the first supporting member being configured to support, by itself, an item to be washed, and wherein the connecting member is configured to be rotatable with respect to the first supporting member when the first supporting member is rotating, and rotatable with respect to the second supporting member when the second supporting member is rotating, as in the context of claim 19.
Such arrangement allows for improved space utilization, for fixing and supporting items, such as wine glasses, more stably, and enables interworking between the upper and lower supporting members. See Applicant's US PGPUB 2020/0281441 A1 at paras [0089], [0112], [0113].
Claims 2-16, 18, and 20 are allowed as they are dependent upon allowed claims 1, 17, and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854.  The examiner can normally be reached on M-F 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.G/Examiner, Art Unit 1711

/Joseph L. Perrin/Primary Examiner, Art Unit 1711